Title: Elizabeth Trist to Thomas Jefferson, 7 July 1813
From: Trist, Elizabeth House
To: Jefferson, Thomas


          
            Dear Sir Bird wood Henry Cty July 7th—13
            I shou’d have made my acknowledgements ere now for your kind favor accompanying The History of John Bull and Brother Jonathan, but I was on a visit to Mrs Tucker in Pittsylvania when it arrived, and just as I got home
			 Mr Burwells carriage came to take me to Franklin, tho prevented from setting off for three days in
			 consiquence of two days heavy rain swelling the water
			 courses your letter cast a gloom over my mind and until that was dissipated I cou’d
			 not
			 derive amusement from it—tho Peachey was excessively diverted with it, I took it with me to Franklin and read it in company  with Mrs Burwell it excited a hearty laugh which was of servise to both of us,
			 the absence of Mr Burwell and
			 the delicate state of her health had depress’d
			 her
			 exceedingly but I had the satisfaction to see her daily improve in health and Spirits and for about three weeks I never saw her look
			 so well but the extreme heat of the weather which continued without intermission for ten days or a
			 fortnight occasion’d her to relapse and
			 the condition of  my neice had a claim to my attention which I cou’d not be reconciled to withhold and was therefore under the necessity of leaving my truly amiable friend (whoes attention to me
			 is that of an affectionate daughter) before the return of her husband
			 I am apprehensive that Congress will spin out the session to a longer period than was expected for it appears as if they consumed a great deal of time on trifling matters The little excursions I have made has been of
			 advantage to my health which had undergone a change for the worse in course of a few months, perhaps occasiond by want of exercise
			 that
			 consideration induced me to accept the kindness of my friends to whom
			 I feel and ever shall every sentiment of gratitude but I am really becoming too much attach’d to the quiet and ease of my own cabin to relinquish it for any other situation
			 Mr Tucker has a handsome establishment and the grounds about it handsomely improved incommonly so for this part of the world he possesses great taste he has one of
			 the most amiable and sweetly
			 disposed women I know for a wife and a lovely family of children
			 wood Ridge the name of their seat is Thirty miles from here and about Seven miles from the sorrow Towns where
			 he has an estate that he got by his first wife Miss Farley I had an opportunity of returning some visits on Leather wood where in the circumference of three miles there is a charming society of Ladies
			 Mrs Fountain a daughter of Patrick Henry is Mrs Edmund Randolph over gain in her manners and person
			 she is an exact resemblance of her daughter Mrs Dandridge is an elegant woman beside several others who wou’d not disgrace any drawing Room and
			 their kind and flattering attentions to me, I shall never forget; I have no cause to subscribe to
			 the
			 general received opinion that age and poverty are repellants against the kindness and friendly dispositon of the world, I have not found it so but in very few instances, and have every reason to be thankful Considering my hard fortune for many comforts and tho it has pleased God to afflict me He has given me strength to bear it, at present there is great mourning in our Neighbourhood in consiquence of a volunteer Company of
			 Militia being orderd to the low part of
			 the
			 state which at this season which at this season creates more terror than the Guns of our enemies coud effect poor fellows many of them will leave distress’d families, whoes only support was derived from their labour
			 poor Dear Patsy I feel for her, tho I can not but admire the Sentiment that has
			 animated the soul of her brave husband and induced him to embrace the perilous life of a soldier yet I cannot but think a man with so large a family might have been excused and given place to one of less importance, but I have
			 become as great an enthusiest in the cause as I was in our revolutionary war and had I been a man I shou’d have buckled on my armour long since and have done my part to revenge the Cruelties that
			 has
			 been perpetrated on my brave but unfortunate Country men but nothing is left me, but to weep over the fallen and to pray for the success of our arms
			 The loss of the Chesapeake has grieved my heart but it has occasion’d no mortification as the crew fought like Heroes, but the loss of so many brave fellows is a severe stroke I tremble for the fate of the rest of
			 our
			 Frigates and also for that of Norfolk for the enemy appear to meditate somthing serious against this State by the great force they have assembled in the Bay if they effect a landing the next Diabolical act of theirs will be to
			 arm the Slaves, for there is nothing that is base and cruel that they will not have recourse to, for our destruction but I dont fear with dejection
			 “evil is uncertain in the same degree as good whatever is a float in the stream of  time may when it is very near us be driven a way by an accidental blast which shall happen to cross the general course of the current our enemies may become weak or we grow Strong before our encounter,”
			 but what gives me pain is the melancholy picture you have drawn of your self The sudden debility that has taken place in your system is not produced by
			 age two years wou’d not have made so
			 great a change had you been as careful of your self as you ought to have been your exploits upon that Canal have effected what wou’d have taken a Dozen years to bring about Good Heaven! how
			 strange
			 it is “that we do not estimate any thing to the worth whilst it is in our possession” I cou’d not but admire when I last saw you the little change that time had made in you, like an ever green your appearence was always the same, and
			 now you are experiencing the imbecility that
			 has long visited me but I hope that your spirits will
			 not be diminish’d and that your life will measure out a length of years
			 if only on Mrs Randolphs account, my own happiness depends on the preservation of my
			 friends  altho I may never see them again therefore are am not altogether disinterested in wishing for their safety. I dont know what shou’d make us wish for long life particularly under circumstances like my own that can render little Servise to any one, tis a melancholy reflection that the effect of long
			 life is to mourn for those we have loved and lost, yes I have heard and regretted the Death of
			 Docter Rush he was one of the best men in the world and many will have cause to mourn his loss, it was some alleviation of my sorrow for his
			 death to hear from you so favorable a report of the health
			 of my friends at Farmington for I had many painful apprehensions for the safty of Mrs Divers from the accounts we received from Albemarle your details of the nursery wou’d have afforded me great pleasure but for
			 the account you give of my favorites want of health
			 I always thought Lewis a lovly Boy
			 My Grand Sons are all my fondest wishes cou’d make them Nicholas is at the college in Orleans and his tutors speak of him in the highest terms for his application and amiable deportment
			 Their Mother writes me that their Ideas of honor and Religion are of the purest kind that she never had seen any minds so strongly impress’d with Reverence for the Great
			 author of our existance The
			 character of the youngest is strongly markd with detirmination his remarks are extremely judicious tho deliverd with the simplicity of a child but she regrets his want of softness
			 and polish
			 which his Brother possesses in an eminent degree, from their letters which I receive every month I shou’d suppose they possess’d more than common capacities for their age They read a great deel but what
			 delights me most is the high respect and affection they appear to have for each other and the Republican sentiments they have adopted, but they have frequent attacks of Ill health which makes me
			 fear
			 that I shall never have the happiness of seeing them again, even if my own life is prolong’d to that period when
			 I might look for so great a blessing I have obtruded on you a very long epistle
			 but it
			 is my habit when I address a friend I dont know when to stop, Mr and Mrs Gilmer are pleased with your kind remembrance of them and beg me to present their best wishes for your health, and
			 the same to Mrs Randolph and family, assure her that my faithful and affectionate
			 attachment to her will never change, even if all Remembrance of me is obliterated from her mind
            I shall now conclude in the words of L. Bolingbroke to Swift Adieu my old and worthy friend may the Physical evils of life fall as easily upon you as ever they did on any man who lived to be old, and may the moral evils which Surround us make as little impression as they ought to make on one who has such superior sense to estimate things by and so
			 much virtue to wrap him self up in
            God bless and preserve you is the fervent wish of your obliged friendE. Trist
          
          
            PS our Gardens have been unusually backward this season and what with Storms of hail and the want of Seasonable Rains many parts of this Country are suffering
          
        